ON MOTION FOR REHEARING.
Since the opinion was handed down in this case appellant *Page 335 
has discovered that the transcript erroneously stated that he had pleaded guilty. By a supplemental transcript this has been corrected and we have again considered the matter in the light of that correction. We are unable to see that any difference is made, as the principal complaint was not brought before this court in a proper manner, and we are unable to give it further consideration than that which was given in the original opinion. We find no error in the record, and the motion for rehearing is overruled.